Citation Nr: 1024438	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-37 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for a left knee disability, prior to November 30, 2008. 

2.  Entitlement to a rating in excess of 30 percent disabling 
for a left knee disability, beginning February 1, 2010.   


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 2007.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
Regional Office (RO), which granted service connection for 
traumatic arthritis with history of arthroscopic surgery of 
the left knee, and assigned a 10 percent rating.  The Veteran 
disagreed with his rating and subsequently perfected an 
appeal.   

In a June 2009 rating decision, the RO granted a temporary 
total rating for the Veteran's left knee disability from 
December 1, 2008, to January 31, 2010, based on surgical or 
other treatment necessitating convalescence pursuant to 38 
C.F.R. 
§ 4.30 (2009), and assigned a 30 percent rating from February 
1, 2010.  

In this decision, the Board concludes that a new VA 
examination is necessary to evaluate the Veteran's left knee 
following his post surgery convalescence.  However, because 
this examination would provide little, if any, insight into 
the condition of his left knee prior to his surgery, and 
because the Veteran should not be required to wait for the 
additional benefit that is granted below, the Board has 
modified the issues in this case as described above, and will 
adjudicate the issue of a rating in excess of 10 percent 
prior to November 30, 2008.
 
The issue of entitlement to an increased rating in excess of 
30 percent disabling for service-connected traumatic 
arthritis with history of arthroscopic surgery of the left 
knee, beginning February 1, 2010, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to November 30, 2008, the Veteran's service-
connected left knee disability is manifested by complaints of 
pain, and x-ray evidence of degenerative changes, with 
extension to 15 degrees, and flexion to 92 degrees.  

2.  Although prior physical examination of the left knee 
revealed range of motion readings of normal extension, the 
evidence that the Veteran's left knee motion in extension is 
limited to 15 degrees is in equipoise.  

3.  The competent medical evidence does not show that the 
Veteran's service-connected traumatic arthritis with history 
of arthroscopic surgery of the left knee is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.  Further, evidence of 
unemployability is not raised by the record.   


CONCLUSION OF LAW

Prior to November 30, 2008, the criteria for an initial 
increased disability rating of 20 percent, but not higher, 
for traumatic arthritis with history of arthroscopic surgery 
of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-
5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased rating claim, such 
claim arises from his disagreement with the assignment of a 
10 percent initial rating for the left knee disability 
following the grant of service connection, and subsequent 
disagreement with a 30 percent disability rating, effective 
February 1, 2010.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA, and 
therefore appellate review may proceed without prejudice.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Quartuccio, 16 Vet. App. 183; see also 
38 C.F.R. § 20.1102.   

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
and private medical records, and statements submitted by or 
on behalf of the Veteran.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159 
(c).  Additionally, the evidence of record contains a VA 
examination report dated in October 2007.  The VA examination 
report obtained is thorough and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board notes that the 
Veteran requested a hearing before the Board in Washington, 
DC; however, in a February 2010 correspondence, he stated 
that he could not afford a trip to Washington, D.C. to 
participate in the hearing, and he requested that a decision 
be made on the evidence of record.  Thus, the Board considers 
his hearing request withdrawn.  
    
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled.

Legal Criteria and Analysis of the Increased Rating Claim 
Prior to 
November 30, 2008

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints.  Id.  Further, a 20 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate evaluation for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Prior to November 30, 2008, the Veteran's left knee 
disability was rated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010.  The Veteran asserts that his service-
connected left knee disability is more disabling than 
contemplated by the initial 10 percent rating.

A rating in excess of 10 percent is available under DC 5010 
when sufficient limitation of motion is demonstrated.

Prior to November 30, 2008, the medical evidence addressing 
the Veteran's left knee involves private treatment records 
and a VA examination report from October 2007.

At the October 2007 VA examination, the Veteran complained of 
some left knee pain and stiffness, although he stated that he 
was not having any current knee pain, locking or buckling.  
The Veteran also reported that he had problems with full 
extension of his left knee and problems with prolonged 
standing.  The Veteran denied any flare-ups or the use of 
assisistive devices.  He reported that his left knee 
disability had no effect on his current occupation or 
activities of daily living.  Upon physical examination, the 
examiner noted no heat, swelling, or erythema.  On range of 
motion and repetitive use testing, the Veteran demonstrated 
flexion in the left knee to 100 degrees and normal extension 
to 0 degrees.  Mild pain was noted on range of motion 
testing.  The examiner also noted that lateral and medial 
stability were present with negative anterior and posterior 
drawer testing and McMurray's testing.  There was no evidence 
of tenderness or ligamental laxity.  The examiner assessed 
status-post two arthroscopic surgeries of left knee with 
residual traumatic arthritis. 

In his July 2008 Notice of Disagreement, the Veteran argued 
that he had just received a Synvisc injection prior to his 
October 2007 VA examination so pain was at a minimal (this 
statement is confirmed by a May 2008 private treatment record 
in which the Veteran's private physician indicated that he 
had given the Veteran a Synvisc injection in September 2007).  
The Veteran stated that within a few months of the injection 
his left knee pain returned and was unbearable. 

Private treatment records from January 2008 to November 2008 
provide additional range of motion measurements.  In May 2008 
the Veteran complained of constant, sharp, and aching pain of 
his left knee; and he demonstrated range of left knee motion 
from 15 degrees of extension to 92 degrees of flexion.  
Several weeks later the Veteran was seen again where he again 
complained of left knee pain, which was less severe with the 
use of Celebrex.  Range of left knee motion was noted as 11 
degrees of extension and 98 degrees of flexion.  

Based on the objective evidence of record, the Board finds 
that a higher rating of 20 percent disabling is warranted 
under DC 5261, based on limitation of extension.  While the 
Veteran demonstrated normal extension at his VA examination, 
he credibly pointed out that he had received an injection of 
Synvisc shortly before his VA examination.  The Board notes 
that Synvisc is medication used to reduce knee pain, and may 
have artificially improved his performance on range of motion 
testing.

It is noted that once the injection wore off, private 
treatment records show that the Veteran's extension was 
limited to 10 degrees with pain on one occasion and to 15 
degrees on another.  It is also noted that even at his VA 
examination, the Veteran informed the examiner that he had 
been having difficulty with extension in his left knee.  
Given the Veteran's complaints of knee pain on range of 
motion testing, and in consideration of functional limitation 
caused by factors such as pain, the Board will resolve 
reasonable doubt in his favor and conclude that prior to 
November 2008, the extension of the Veteran's left knee most 
closely approximated 15 degrees.  A rating in excess of 20 
percent is not warranted for limitation of extension, as the 
Veteran consistently demonstrated range of motion in excess 
of 15 degrees, and the pain on motion at the VA examination 
was described as mild.  See 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Reviewing the medical evidence, a separate rating is not 
warranted under DC 5260, based on limitation of flexion.  The 
Veteran's left knee flexion ranged from 92-100 during the 
course of his appeal, even once the Synvisc had worn off and 
limitation of extension became present; thus, a higher or 
separate rating is not warranted because flexion limited to 
45 degrees or less is not demonstrated, even considering 
functional limitation caused by pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260.    

There is also no showing of instability of the left knee 
prior to November 2008.  In this regard, the Veteran did not 
require the use of a brace or cane at his VA examination and 
testing found lateral and medial stability were present with 
negative anterior and posterior drawer testing, and negative 
McMurray's testing.  There was no also evidence of tenderness 
or ligamental laxity.  Private treatment records have 
similarly failed to show any instability, as it was noted in 
a May 2008 record that there was no varus or valgus 
instability.

Additionally, the Board finds that DCs 5256 (ankylosis of the 
knee), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.

As such, a 20 percent schedular rating is granted prior to 
November 30, 3008.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, there is no allegation that the schedular 
criteria are inadequate.  The Veteran's main knee complaints 
were limitation of motion and pain on motion, both of which 
were adequately contemplated by the schedular criteria.  As 
such, an extraschedular rating is not warranted in this case. 

In addition, the Board has considered whether a staged rating 
is appropriate, but has not found any variation in the 
Veteran's symptomatology or clinical findings that would 
warrant the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
service-connected disabilities.  For example, the Veteran is 
currently working, and at his VA examination he denied that 
his left knee disability had any effect on his current 
occupation or his activities of daily living.  Therefore, the 
Board finds that no further consideration of a TDIU is 
warranted.  


ORDER

Prior to November 30, 2008, a 20 percent rating for a left 
knee disability is granted, subject to the laws and 
regulations governing payment of monetary benefits.


REMAND

The Veteran had a total left knee replacement surgery in 
2008.  Following a 12 month convalescent period during which 
the Veteran received a total disability rating, the Veteran 
was assigned a 30 percent disabling rating, effective 
February 1, 2010.  

The regulations provide that following a total knee 
replacement, a Veteran is assigned a total rating for 12 
months and then assigned at minimum a 30 percent rating.  
However, higher ratings are also available depending on the 
symptoms that are present at following the conclusion of the 
convalescent period.  Since the Veteran's convalescent period 
concluded, no additional treatment records have been 
associated with the Veteran's claims file and he has not been 
afforded an additional VA examination.  
 
Without any medical evidence, it is impossible to determine 
the current nature and severity of the Veteran's left knee 
disability.  As such, additional medical evidence should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to identify all medical 
treatment that he has received for his 
left knee disability since February 1, 
2010.  After receiving any necessary 
authorization from the Veteran, any 
identified medical records should be 
obtained and associated with the 
Veteran's VA claims folder.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. 

2.  After completion of the above-
requested development, the Veteran should 
be afforded a current VA examination to 
determine the nature, extent, and 
severity of his service-connected left 
knee disability.  The claims folder 
should be made available to the examiner 
and any testing deemed necessary should 
be performed.  

The examiner should determine the range 
of motion in the Veteran's left knee, and 
should evaluate whether any instability 
is present. 

The examiner should also provide an 
opinion as to whether the chronic 
residuals from the left knee replacement 
consist of severe painful motion or 
weakness.

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


